Citation Nr: 0931859	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-26 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 8, 2006, 
for a grant of nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from April 1941 to May 1946.  
He died in January 2002.  The Appellant is his surviving 
spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  In the decision the RO granted a 
reopened claim for nonservice-connected death pension 
benefits, and assigned an effective date of March 8, 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A decision of April 2003 denied a claim for death pension 
on the basis that the Appellant did not continuously 
cohabitate with the Veteran.  

2.  The Appellant filed a notice of disagreement with that 
decision in March 2004, and the RO issued a statement of the 
case in June 2004 and again in September 2004.  

3.  No substantive appeal was filed by the Appellant or an 
authorized representative within 60 days of the September 
2004 statement of the case.  

4.  The Appellant did not submit documentation to reopen her 
claim for a grant of nonservice-connected death pension 
benefits until March 8, 2006.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 8, 
2006, for a grant of nonservice-connected death pension 
benefits are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Appellant's appeal for an earlier 
effective date for the grant of death pension benefits arises 
from her disagreement with effective date which was assigned 
following the allowance of such benefits.  The Courts have 
held that once a benefit is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  VA has no outstanding 
duty to inform the Appellant that any additional information 
or evidence is needed.  The Board concludes, therefore, that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  As 
discussed below, there is no dispute as to the facts.  
Therefore, no further assistance to the Appellant with 
development of evidence is required.  

The essential facts of this case are not in dispute.  The 
Veteran died in January 2002.  In March 2002, the Appellant 
submitted a claim for VA benefits for a surviving spouse, to 
include death pension.  In the claim form, she reported that 
she did not live continuously with the Veteran from the date 
of marriage to the date of death.  She stated that the 
Veteran had alcohol problems, and he abandoned her in 1947.  

In a decision of April 2003, the RO denied the claim on the 
basis that the Appellant and the Veteran did not continuously 
cohabitate from the date of marriage to the date of death.  

In March 2004, the Appellant submitted a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) in which she appointed the Puerto Rico Public 
Advocate for Veterans Affairs (PRPAVA) to represent her.  In 
March 2004, the RO received a Statement in Support of Claim 
from the Appellant in which she stated that she disagreed 
with the decision.  This was accepted by the RO as a notice 
of disagreement.  The RO subsequently issued a statement of 
the case to the Appellant and her designated representative, 
PRPAVA, in June 2004.  

In July 2004, the Appellant submitted a statement in support 
of claim stating that she had an appeal pending, and she 
requested that the RO note her change of address.  

In July 2004, the Board received a letter from a private 
attorney who stated that he had been hired by the Appellant 
in order to appeal "his" case.  The attorney submitted a 
substantive appeal form which was signed by the attorney.  
However, the documents were not signed by the Appellant, and 
there was no documentation in which the Appellant appointed 
that attorney as her representative.  These documents were 
received by the Board on August 11, 2004.  The Board then 
referred these documents to the RO.  

In September 2004, the RO remailed the statement of the case 
to the Appellant's new address.  

Also in September 2004, the RO wrote to the attorney and 
stated that the Appellant had designated the PRPAVA as her 
representative, and that if she wished to revoke that 
representative and have the attorney as her representative, 
then she would need to complete, sign and return a VA Form 
21-22a.  A copy of the letter from the RO to the attorney was 
CC'd to the Appellant.  No such completed authorization form 
was ever received by the RO.  

In March 2005, the attorney wrote to the Board requesting a 
hearing.  A handwritten note on that letter indicates that 
the attorney was not recognized as the claimant's 
representative.  

On March 8, 2006, the RO received a statement in support of 
claim from the Appellant in which she stated that she wanted 
to reopen her claim.  Subsequently, in a decision of July 
2008, the RO granted the claim for benefits as the surviving 
spouse.  It was noted that although the Appellant had been 
separated from the Veteran since 1947, she was not at fault 
for not living continuously with the Veteran.  The RO 
assigned an effective date of March 8, 2006, for the 
benefits.  The Appellant now appeals that effective date, 
stating that benefits should be paid back to the date of her 
original claim.  

Under VA laws and regulations, a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under laws administered by the VA, from 
a claimant, his or her duly authorized representative, a 
member of Congress or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155(a). "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet.App. 196, 199 (1992).  To determine when a claim was 
received, the Board must review all communication in the 
claims file that may be construed as an application for a 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

The effective date of an award of disability compensation 
based on an original claim shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the 
effective date based on the submission of new and material 
evidence received after a final disallowance of a claim is 
the date of receipt of a new claim or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(q)(1)(ii).  

It is settled law that the effective date for the grant of 
benefits following a final decision is the date of the 
reopened claim. See Sears v. Principi, 16 Vet. App. 244, 248 
(2002) (the Court thus holds that the effective date statute, 
38 U.S.C.A. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monthly benefits no earlier than the date that the claim for 
reopening was filed.)

The relevant regulation, 38 C.F.R. § 20.200 defines "What 
constitutes an appeal."  The regulation states that "An 
appeal consists of a timely filed Notice of Agreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  [emphasis 
added]

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans Appeals," or correspondence 
containing the necessary information.  The Substantive Appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency or original jurisdiction.  

Regarding who can file an appeal, 38 C.F.R. § 20.301 provides 
that a substantive appeal may be filed by a claimant 
personally or by his or her representative if a proper Power 
of Attorney or declaration of representation is on record.  

After reviewing facts of this case in light of the foregoing 
law and regulations, the Board finds that an earlier 
effective date is not warranted.  The previous decision 
because final when the Appellant did not submit a substantive 
appeal statement within either a year of the decision or 
within 60 days from the date of issuance of the statement of 
the case.  Although a substantive appeal form was submitted 
by an attorney, that attorney had not been appointed as the 
Appellant's representative.  See 38 C.F.R. § 20.301.  In 
addition, the statement in support of claim filed by the 
applicant in July 2004 (notifying the RO of her new address) 
did not contain the information required to be considered to 
be a valid substantive appeal statement.   It did not consist 
of VA Form 9, "Appeal to board of Veterans Appeals," or 
correspondence containing the necessary information such as 
specific arguments relating to errors of fact or law made by 
the agency or original jurisdiction.  The Board also notes 
that the Appellant did not submit documentation to reopen her 
claim for a grant of nonservice-connected death pension 
benefits until March 8, 2006.  Accordingly, the criteria for 
an effective date earlier than March 8, 2006, for a grant of 
nonservice-connected death pension benefits are not met.  


ORDER

An effective date earlier than March 8, 2006, for a grant of 
nonservice-connected death pension benefits is denied.  




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


